DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.

Response to Arguments
The previous claim objection is withdrawn in light of the present claim amendments.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim(s) 1 is objected to because of the following informalities:  “the current vehicle speeds exceed” should recite “the current vehicle speed exceeds”.  Appropriate correction is required.
Claim(s) 10 is objected to because of the following informalities:  “the current vehicle speeds exceeds” should recite “the current vehicle speed exceeds”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4, 7, 10-13, 17, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim(s) 1, 10, and 17 recite the limitation(s) comparing the speed requirement of the one or more current driving requirements with the current vehicle speed of the one or more current driving conditions to determine that the current vehicle speeds exceed the speed requirement by more than a first threshold and that the speed requirement exceeds a predetermined value by a second threshold; storing, based on the determining, a log entry indicating the current vehicle speed and the speed requirement; detecting a network connection to a recording system; detecting a network connection to a recording system at a predetermined geographical location; and based on the detecting, transmitting the log entry to the recording system and claim(s) 7 recites the limitation(s) wherein the log entry specifies a difference between a current speed limit and the current vehicle speed.  The closest reference in Applicant’s specification recites driving control system can have a mapping specifying that if the vehicle’s current speed is both over 35 MPH and is more than 10% over the current speed limit, the driving control system will notify a company recording system of the excessive speed (see at least [0013]) but this does not describe “that the speed requirement exceeds a predetermined value by a second threshold” and that “comparing the speed requirement of the one or more current driving requirements with the current vehicle speed of the one or more current driving conditions to determine that the current vehicle speeds exceed the speed requirement by more than a first threshold and that the speed requirement exceeds a predetermined value by a second threshold”. 
Further, the closest reference in Applicant’s specification recites “If so, the driving control system can store a log of the excessive speed” (see at least [0013], [0025]-[0026]) but this does not describe storing, based on the determining, a log entry indicating the current vehicle speed and the speed requirement or wherein the log entry specifies a difference between a current speed limit and the current vehicle speed.
Furthermore, Applicant’s specification recites “driving control system can store a log of the excessive speed which it will provide to the company recording system when the vehicle next returns to a company loading dock where the vehicle can access WiFi and post the log” (see at least [0013]) but Applicant’s disclosure does not describe the steps including detecting a network connection to a recording system at a predetermined geographical location; detecting a network connection to a recording system; and based on the detecting, transmitting the log entry to the recording system (see at least [0013]).
Therefore, the specification fails to satisfy the written description requirement of 35 U.S.C. 112(a) with respect to the full scope of the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the speed requirement".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7, 10, 12-13, 17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See 2019 PEG.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See 2019 PEG.
101 Analysis – Step 1 
	Claims 1, 10, and 17 are directed to a method, a non-transitory computer readable storage medium storing instructions that, when executed by a computing system, cause the computer system to perform operations, and a system. Therefore, the claims are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
	Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
	Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites: 
	A method comprising: 
obtaining one or more current driving requirements specifying at least a speed requirement; 
	obtaining one or more current driving conditions specifying at least a current vehicle speed; 
	comparing the speed requirement of the one or more current driving requirements with the current vehicle speed of the one or more current driving conditions to determine that the current vehicle speed exceeds the speed requirement by more than a first threshold and that the speed requirement exceeds a predetermined value by a second threshold; 
storing, based on the determining, a log entry indicating the current vehicle speed and the speed requirement; 
	detecting a network connection to a recording system at a predetermined geographical location; and 
based on the detecting, transmitting the log entry to the recording system.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, obtaining, obtaining, comparing…to determine…, generating a log entry… in the context of this claim encompasses a person (driver) determining a speed limit for the vehicle, a person identifying a speed of the vehicle, comparing the speed limit for the vehicle to the identified speed, forming a simple judgement that the identified speed exceeds a speed limit for the vehicle by an amount, forming a simple judgement that the speed limit for the vehicle is greater than a posted speed limit or another value by another amount, and forming a record of the speeds. 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitation” while the bolded portions continue to represent the abstract idea): 
A method comprising: 
obtaining one or more current driving requirements specifying at least a speed requirement; 
	obtaining one or more current driving conditions specifying at least a current vehicle speed; 
	comparing the speed requirement of the one or more current driving requirements with the current vehicle speed of the one or more current driving conditions to determine that the current vehicle speed exceeds the speed requirement by more than a first threshold and that the speed requirement exceeds a predetermined value by a second threshold; 
storing, based on the determining, a log entry indicating the current vehicle speed and the speed requirement; 
	detecting a network connection to a recording system at a predetermined geographical location; and 
based on the detecting, transmitting the log entry to the recording system.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.  
Regarding the additional limitations of obtaining…, storing…, detecting a network connection to a recording system…, based on the detecting, transmitting…, processors, memories, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer to perform the process. The obtaining, storing, detecting, network connection, recording system, processors, memories, and transmitting are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.  The obtaining, storing, detecting, and transmitting steps are recited at a high level of generality (i.e. as a general means of gathering current driving data, storing data, identifying a recording system, and transmitting data), and amounts to mere data gathering and final steps of storing and transmitting do not add a meaningful limitation to the process of comparing speeds (MPEP 2106.05(g) v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754), which are forms of insignificant extra-solution activities.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than drafting effort designed to monopolize the exception (MPEP 2106.05).  The detected network connection, processors, and memories merely describe how to generally apply the otherwise mental judgements in a generic or general purpose vehicle environment.  The network connection, processors, and memories are recited at a high level of generality and merely automates the steps.  Accordingly additional limitation(s) do/does not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of obtaining, storing, detecting a network connection to a recording system at a predetermined geographical location; and based on the detecting, transmitting the log entry to the recording system, processors, memories amounts to nothing more than applying the exception using generic computer components.  Generally applying an exception using a generic computer component cannot provide an inventive concept.  
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  The additional limitations of obtaining…, obtaining…, storing…, detecting…, and transmitting… are well-understood, routine, and conventional activities because the specification does not provide any indication that the computing system, processors, memories are anything other than a conventional computer within a vehicle.  Also, MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, INC., 788 F.3d 1359, 1363 (Fed. Cir. 2015), and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 indicate that mere collection or receipt of data over a network, receiving or transmitting data over a network, and storing and retrieving information in memory are a well-understood, routine, and conventional functions when claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the obtaining, obtaining, storing, detecting, and transmitting steps are well-understood, routine, and conventional activities is supported under Berkheimer.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of obtaining, obtaining, storing…, detecting a network connection to a recording system…, based on the detecting, transmitting…, processors, and memories are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim(s) is/are not patent eligible.
Dependent claims 2-4, 7, 12, 13, and 19 do not recite any further limitations that cause the claim(s) to be patent eligible.  Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application.  The additional elements geographic mapping system, computer vision system are recited at a high level of generality and merely automates the correlating and recognizing steps.  The additional limitations of capturing an image by a camera is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity; the additional limitation is well-understood, routine, and conventional activity because the specification does not provide any indication that the computer vision system is anything other than a conventional computer component.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of capturing an image, geographic mapping system, computer vision system are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components.  Further, MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, INC., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here-capturing an image by a camera). Accordingly, a conclusion that the capturing step is well-understood, routine, and conventional activities is supported under Berkheimer. Further, mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, dependent claims 2-4, 7, 12, 13, and 19 are not patent eligible under the same rationale as provided for in the rejection of the independent claim. 
Therefore, claim(s) 1, 2-4, 7, 10, 12-13, 17, and 19 is/are ineligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 10, 12-13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190311618 (“Au”) in view of US 20100045452 (“Periwal”) and further in view of US 20140375462 (“Biondo”).
As per claim(s) 1, 10, 17, Au discloses a method comprising: 
obtaining one or more current driving requirements specifying at least a speed requirement (see at least abstract, [0015]: After receiving the electronic signals from the image capturing device 20, the ECU 22 determines if the signals represent a valid speed limit sign in a step 216); 
obtaining one or more current driving conditions specifying at least a current vehicle speed (see at least abstract, [0030]: current speed of the vehicle, Applicant’s specification [0010] recites current driving conditions, such as a current speed and [0034] recites current driving conditions can include values such as vehicle speed); 
comparing the speed requirement of the one or more current driving requirements with the current vehicle speed of the one or more current driving conditions to determine that the current vehicle speeds exceed the speed requirement by more than a first threshold and that the speed requirement exceeds a predetermined value by a second threshold (see at least abstract, [0012], [0030]: in the step 224, the current speed limit sign value (e.g., 70 mph) is determined to be greater than the grace speed limit value (e.g., 60 mph). Therefore, control passes to the step 232, [0030]: In the step 232, the over-speed condition is identified and recorded and the warning device 24 is activated based on the parameter (e.g., a current actual speed of the vehicle 10) and the current speed limit sign value. (i.e., 70 mph). In the present example, if the current speed of the vehicle 10 is greater than the speed limit sign value (e.g., 60 mph) by the predetermined percentage (e.g., 10%), the over-speed condition is identified and recorded and the warning device 24 is activated. Therefore, the over-speed condition is identified and recorded (e.g., logged) and the warning device 24 is activated if the current speed of the vehicle 10 is greater than 77 mph); 
storing, based on the determining, a log entry indicating the over-speed condition (see at least abstract, [0002], [0011]: warning device 24 is…a display showing the current speed and current speed limit, [0030]: In the step 232, the over-speed condition is identified and recorded and the warning device 24 is activated based on the parameter (e.g., a current actual speed of the vehicle 10) and the current speed limit sign value. (i.e., 70 mph). In the present example, if the current speed of the vehicle 10 is greater than the speed limit sign value (e.g., 60 mph) by the predetermined percentage (e.g., 10%), the over-speed condition is identified and recorded and the warning device 24 is activated. Therefore, the over-speed condition is identified and recorded (e.g., logged) and the warning device 24 is activated if the current speed of the vehicle 10 is greater than 77 mph, claim 2: if it is determined to identify the over-speed condition, transmit an over-speed report signal to log the over-speed condition in a memory, claim 10: transmit the over-speed report signal to wirelessly transmit a notification of the over-speed condition to an off-vehicle)
a warning device indicating the current vehicle speed and the speed requirement (see at least abstract, [0002], [0011]: warning device 24 is…a display showing the current speed and current speed limit, [0030]: In the step 232, the over-speed condition is identified and recorded and the warning device 24 is activated based on the parameter (e.g., a current actual speed of the vehicle 10) and the current speed limit sign value. (i.e., 70 mph). In the present example, if the current speed of the vehicle 10 is greater than the speed limit sign value (e.g., 60 mph) by the predetermined percentage (e.g., 10%), the over-speed condition is identified and recorded and the warning device 24 is activated. Therefore, the over-speed condition is identified and recorded (e.g., logged) and the warning device 24 is activated if the current speed of the vehicle 10 is greater than 77 mph, claim 2: if it is determined to identify the over-speed condition, transmit an over-speed report signal to log the over-speed condition in a memory, claim 10: transmit the over-speed report signal to wirelessly transmit a notification of the over-speed condition to an off-vehicle), and 
transmitting the log entry to the recording system (see at least claim 10: transmit the over-speed report signal to wirelessly transmit a notification of the over-speed condition to an off-vehicle).
Au does not explicitly disclose storing a log entry indicating the current vehicle speed and the speed requirement; detecting a network connection to a recording system at a predetermined geographical location; based on the detecting, transmitting the log entry to the recording system.
However, Periwal explicitly teaches obtaining one or more current driving requirements specifying at least a speed requirement (see at least abstract, [0003], [0012], [0099]: Speed Limit Violation Logger 208 tracks, records, and indexes a vehicle's speeding data. This data may include the identity of the driver, as provided by the Driver Identification System (DID), the vehicle identification number (VIN), the time of a speeding violation, the time duration of the speeding violation, the location of the speeding violation, the actual speed driven while committing the infraction, the legal speed limit that was violated, the amount of the speeding violation (the actual speed of the vehicle minus the legal speed limit), and other information); 
obtaining one or more current driving conditions specifying at least a current vehicle speed (see at least abstract, [0003], [0012], [0099]: Speed Limit Violation Logger 208 tracks, records, and indexes a vehicle's speeding data. This data may include the identity of the driver, as provided by the Driver Identification System (DID), the vehicle identification number (VIN), the time of a speeding violation, the time duration of the speeding violation, the location of the speeding violation, the actual speed driven while committing the infraction, the legal speed limit that was violated, the amount of the speeding violation (the actual speed of the vehicle minus the legal speed limit), and other information); 
storing a log entry indicating the current vehicle speed and the speed requirement (see at least abstract, [0003], [0099]: Speed Limit Violation Logger 208 tracks, records, and indexes a vehicle's speeding data. This data may include the identity of the driver, as provided by the Driver Identification System (DID), the vehicle identification number (VIN), the time of a speeding violation, the time duration of the speeding violation, the location of the speeding violation, the actual speed driven while committing the infraction, the legal speed limit that was violated, the amount of the speeding violation (the actual speed of the vehicle minus the legal speed limit), and other information).
 It would have been obvious for one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Au by incorporating the teachings of Periwal in order to provide log data regarding driver’s speeding habits and to allow review of overall speeding habits in a useful way (see at least Periwal [0003], [0099]).
However, Biondo teaches detecting a network connection to a recording system at a predetermined geographical location (see at least abstract, [0029]: notification module 116 may communicate reports using any network permitting data communication including, but not limited to, cellular networks, satellite networks, open content delivery networks, the Internet, or any other digital networks based upon TCP/IP or other conventional protocols, as well as combinations thereof. The notification module 116 may also utilize a wide area network (WAN), a local area network (LAN), or a combination thereof conforming to, for example, IEEE 802.3 and/or IEEE 802.11 standards and implemented within the vicinity of the location of the vehicle 100 such that notification module 116 may join the network when the vehicle 100 is parked and/or located within the general vicinity of the network.); and 
based on the detecting, transmitting the log entry to the recording system (see at least abstract, [0025]: high risk maneuvers may include, without limitation: high g accelerations, high g decelerations, speeds above a designated threshold, [0029]: notification module 116 may communicate reports using any network permitting data communication including, but not limited to, cellular networks, satellite networks, open content delivery networks, the Internet, or any other digital networks based upon TCP/IP or other conventional protocols, as well as combinations thereof. The notification module 116 may also utilize a wide area network (WAN), a local area network (LAN), or a combination thereof conforming to, for example, IEEE 802.3 and/or IEEE 802.11 standards and implemented within the vicinity of the location of the vehicle 100 such that notification module 116 may join the network when the vehicle 100 is parked and/or located within the general vicinity of the network.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Au by incorporating the teachings of Biondo in order to communicate reports when the vehicle is parked or located within the general vicinity of the network to aid in the oversight of vehicle operator impairment and/or exhibiting risky behavior (see at least Biondo [0013]).

. As per claim(s) 2, Au does not explicitly disclose wherein the speed requirement is determined based on a geographic mapping system that correlates speed limits to roadways.
However, Periwal teaches wherein the speed requirement is determined based on a geographic mapping system that correlates speed limits to roadways (see at least abstract, [0048]-[0050], [0064]: Speed Limit Database Management System 203 maps and keeps track of the speed limits of all roads within a geographic region, and can be queried to provide such data based on the location of the vehicle and, optionally, the type of vehicle and/or the time of day and/or date. The database may be loaded onto a GPS satellite (or satellites), loaded onto the GPS Device, or located in or on another device (or devices). The database may store information about different speed limits on different segments of roads within a geographic region.).
It would have been obvious for one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Au by incorporating the teachings of Periwal in order to instantaneously notify drivers of the current speed limit and aid in providing improved feedback to a driver (see at least Periwal [0003], [0099]).

As per claim(s) 3, 12, Au discloses wherein the speed requirement is determined based on a computer vision system recognizing a speed limit sign in an image captured by a camera associated with the vehicle (see at least abstract, [0015]: After receiving the electronic signals from the image capturing device 20, the ECU 22 determines if the signals represent a valid speed limit sign in a step 216).

As per claim(s) 4, 13, Au does disclose a condition wherein the speed requirement is determines whether the current speed limit sign value is less than or equal to the grace speed limit value (see at least abstract, [0017]), but does not explicitly disclose wherein the speed requirement is determined based on an identification of a requirement for reduced speed from a specified explicit speed limit, wherein the identification of the requirement for reduced speed is based on one or more of particular traffic conditions, particular weather conditions, particular road construction conditions, a current road grade, a particular turn angle, or any combination thereof.
However, Periwal teaches wherein the speed requirement is determined based on an identification of a requirement for reduced speed from a specified explicit speed limit, wherein the identification of the requirement for reduced speed is based on one or more of particular traffic conditions, particular weather conditions, particular road construction conditions, a current road grade, a particular turn angle, or any combination thereof (see at least abstract, [0103], [0104]: Based on this weather data, including the severity of any extreme weather conditions detected, the Control Unit may make a determination to provide the driver with a "safe speed limit" lower than the posted speed limit of the current road being traversed, as stored in the Speed Limit Database Management System and provided to the Control Unit. Such a "safe speed limit" may be either advisory or mandatory. If following such a "safe speed limit" is determined to be more beneficial for the safety of the driver than if he or she were simply to obey the posted speed limit, the Control Unit may send this "safe speed limit" to the Speed Limit Indicator, Speed Alerter, and Speed Reducer, which then use the "safe speed limit," rather than the posted speed limit, to perform their operations; reduce the speed limit by a specific amount under the posted speed limit depending on the weather conditions).
It would have been obvious for one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Au by incorporating the teachings of Periwal in order to enhance driver’s safety in dangerous conditions.

As per claim(s) 7, Au discloses storing, based on the determining, a log entry indicating the over-speed condition and wherein the warning device specifies a difference between a current speed limit and the current vehicle speed as mapped above. 
Au does not explicitly disclose wherein the log entry specifies a difference between a current speed limit and the current vehicle speed.
However, Periwal teaches wherein the log entry specifies a difference between a current speed limit and the current vehicle speed (see at least abstract, [0003], [0099]: Speed Limit Violation Logger 208 tracks, records, and indexes a vehicle's speeding data. This data may include the identity of the driver, as provided by the Driver Identification System (DID), the vehicle identification number (VIN), the time of a speeding violation, the time duration of the speeding violation, the location of the speeding violation, the actual speed driven while committing the infraction, the legal speed limit that was violated, the amount of the speeding violation (the actual speed of the vehicle minus the legal speed limit), and other information).
 It would have been obvious for one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Au by incorporating the teachings of Periwal in order to provide log data regarding driver’s speeding habits and to allow review of overall speeding habits in a useful way (see at least Periwal [0003], [0099]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Au in view of Periwal in view of Biondo in view of US 20090024273 (“Follmer”).

As per claim(s) 19, Au does not explicitly disclose wherein the speed requirement is based on an identification of a requirement for reduced speed based on one or more of road construction conditions or a particular turn angle.
However, Follmer teaches wherein the speed requirement is based on an identification of a requirement for reduced speed based on one or more of road construction conditions or a particular turn angle (see at least abstract, [0044]: if a street has been designated as a construction zone, then the speeding criteria used by the vehicle monitoring system may use a lower speed threshold or parameter than the posted speed limit to evaluate the driver or to provide feedback to the driver).
It would have been obvious for one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Au by incorporating the teachings of Follmer in order to determine proper accurate speed limit threshold data to accurately monitor driving performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120253670 (“Nagda”) recites a moving violation, for example, may be exceeding a posted speed limit by a configurable amount (e.g., in miles per hour (MPH)) and/or by a certain percentage (e.g., a percentage above the posted speed limit) (see at least [0033], claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/            Primary Examiner, Art Unit 3668